UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2020


CARLOS HUMBERTO GOMEZ-VASQUEZ,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 8, 2018                                          Decided: March 28, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sean R. Hanover, HANOVER LAW, PC, Fairfax, Virginia, for Petitioner. Chad A.
Readler, Acting Assistant Attorney General, Terri J. Scadron, Assistant Director, Siu P.
Wong, Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carlos Humberto Gomez-Vasquez, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the immigration judge’s denial of his requests for withholding of removal and

protection under the Convention Against Torture (CAT). We have thoroughly reviewed

the record, including the transcript of the merits hearing and all supporting evidence. We

conclude that the record evidence does not compel a ruling contrary to any of the

administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012) and that substantial

evidence supports the Board’s decision, see INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992). *

       We therefore deny the petition for review for the reasons stated by the Board. In re

Gomez-Vasquez (B.I.A. Aug. 1, 2017). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.


                                                                       PETITION DENIED




       *
         Gomez-Vasquez has waived review of the denial of protection under the CAT
because he does not raise the issue in the argument section of his brief. United States v.
Holness, 706 F.3d 579, 592 (4th Cir. 2013) (noting the “oft-cited rule that contentions not
raised in the argument section of the opening brief are abandoned” (internal quotation
marks omitted)); Snyder v. Phelps, 580 F.3d 206, 217 (4th Cir. 2009) (noting that an
appellant “must raise in its opening brief all the issues it wishes the court to address” and
concluding that an appellant waived contentions not briefed (internal quotation marks
omitted)).

                                             2